Citation Nr: 1025125	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (MROC) 
in Fargo, North Dakota.  This issue was remanded by the Board for 
further development in March 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's Military Occupational Specialty (MOS) was field 
wireman and vehicle repairman.

2.  Due to the occupational specialty of vehicle repairman, 
exposure to asbestos during the Veteran's period of active 
service has been conceded by the MROC.

3.  The Veteran has a current diagnosis of asbestosis.

4.  Asbestosis is attributable to service.  


CONCLUSION OF LAW

Asbestosis was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the VCAA require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  


The instant claim arises from the denial of entitlement to 
service connection for a respiratory disorder.  The Veteran's 
claim for service connection for a respiratory disorder has been 
granted herein.  As such, any deficiencies with regard to VCAA 
for this issue are harmless and non-prejudicial.

II.  Service connection

In this case, the Veteran claimed that he suffers from a 
respiratory disorder as a result of in-service asbestos exposure.  
See VA examination report, June 2009.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).  

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.

With regard to the asbestosis claim, the Veteran has alleged that 
he has a respiratory disorder as a result of inservice asbestos 
exposure.  Specifically, he stated that his barracks contained 
asbestos, and that he was exposed to asbestos at the shop where 
he worked all day.  Before military service, he reportedly worked 
on a farm and at a sawmill, and since service, he had worked as a 
lineman for the rural electric company for 35 years.  See VA Form 
21-4138, received in April 2005; see also July 2006 Decision 
Review Officer Informal Conference Report ("He worked on the 
railroad from 1955 to 1957; farming from 1958 to 1960; lineman 
for REA from 1960 to 1978.  He retired in 1994").  In this case, 
due to the MOS of vehicle repairman, exposure to asbestos during 
the Veteran's period of active service has been conceded by the 
MROC.  See Rating Decision, December 2005.

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases.  However, in 1988, VA issued a 
circular on asbestos-related diseases which provided guidelines 
for considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-88-
8, Asbestos-Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an 
opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 
2000).

The Board notes that the aforementioned provisions of M21-1 have 
been rescinded and reissued as amended in a manual rewrite (MR) 
in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29, entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative protocols 
using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease.  
The exposure may have been direct or indirect, and the extent or 
duration of exposure is not a factor. M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 29a. 

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure.  As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others including workers 
involved in the manufacture and servicing of friction products 
such as clutch facings and brake linings.  The clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart 
ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or postservice evidence 
of occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos exposure 
and the claimed diseases, keeping in mind the latency and 
exposure information pertinent to the veteran.  M21-1MR, Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9h.

As noted, the MROC has conceded in-service asbestos exposure.  
Therefore, this case hinges upon whether the Veteran has a 
current diagnosis of a respiratory disorder, and whether that 
disorder is related to asbestos exposure.

The Board notes that the Veteran's service treatment records do 
not reflect a diagnosis or treatment for any chronic respiratory 
disorder.  The Veteran's separation examination noted that his 
lungs and chest were "Normal."  See examination report, 
February 28, 1955.

Post-service, in a private medical record dated in October 2001, 
the Veteran was diagnosed as having chronic lung disease.  The 
following year, he was diagnosed as having reactive airway 
disease and pulmonary fibrosis.  In addition, a computerized 
tomography (CT) revealed bilateral basilar obstructive and 
interstitial pulmonary disease.

In December 2005, the Veteran was afforded a VA examination which 
included pulmonary function tests (PFTs).  The examiner concluded 
that the Veteran had mildly reduced FEV1 and FVC on the PFTs, but 
no definitive evidence of obstructive of restrictive respiratory 
disease.  The chest x-rays taken at that time revealed findings 
suggestive of the background fibrosis and emphysematous disease.  
As pointed out by the Veteran's representative, an evaluation 
regarding whether the fibrosis was related to asbestos exposure 
was not provided at that time.

An undated letter from a VA examiner, originally received in 2010 
(authored by the June 2009 VA examiner), noted that, based on 
history and a physical examination, the Veteran most likely had 
asbestosis.  It was noted, however, that in addition to 
asbestosis, the Veteran also had findings of hilar adenopathy, 
which is usually not seen with asbestosis alone.

Following a March 2009 Board remand, the Veteran was afforded an 
additional VA examination in June 2009.  At that time, it was 
noted that the Veteran began having problems with his breathing 
upon separation in 1955.  The Veteran's spouse recalled symptoms 
to include shortness of breath and coughing.  On examination, a 
frequent, dry cough was observed.  X-rays revealed evidence of 
possible pulmonary fibrosis.  No clearly-defined calcified 
pleural plaques were noted, though non-calcified pleural 
thickening may have been present.  On direct visual comparison 
with the prior 2005 examination, the examiner noted progression 
of abnormal interstitial findings suggestive of progressive 
pulmonary fibrosis.  A CT scan was obtained which revealed 
bilateral fibrosis with traction bronchiectasis; pulmonary 
fibrosis was suggested; there was no pleural plaque or 
calcification.  It appears that the CT scan report includes a 
notation of "asbestosis is less likely."  However, the VA 
compensation and pension examiner who reviewed the report and 
examined the Veteran rendered a diagnosis of asbestosis noting 
that the diagnosis rests on several factors including:

(1)  A reliable history of exposure to asbestos with a 
proper latency period from the onset of the exposure to the 
time of presentation, and/or presence of markers of 
exposure (e.g., pleural plaques, which are virtually 
pathognomonic of previous exposure, or recovery of 
sufficient quantities of asbestos fibers/bodies in BAL or 
lung tissue); 

The examiner felt that there was reliable history of exposure in 
this case.
      
(2)  Definite evidence of interstitial fibrosis, as 
manifested by one or more of the following: end-inspiratory 
crackles on chest examination; reduced lung volumes and/or 
DLCO; presence of typical chest radiograph or HRTC findings 
of interstitial lung disease; or histologic evidence of 
interstitial fibrosis;

The VA examiner stated that in this case there certainly was 
radiographic evidence and evidence on physical examination of 
pulmonary fibrosis.

      (3)  Absence of other causes of diffuse parenchymal 
disease.

In this regard, the examiner noted that the hilar adenopathy on 
CT scan was troublesome as asbestosis is not usually associated 
with hilar adenopathy; the examiner noted that the Veteran was to 
see his primary care physician about this finding.  

Finally, the examiner indicated that he was waiting for the 
results of pulmonary function tests and would make an addendum 
when the results were made available to him.  See VA examination 
report, June 2009.

The examiner provided an addendum in February 2010 after a review 
of the PFT and at the request of the RO to clarify whether the 
Veteran has a current diagnosis of asbestosis.  At that time, his 
diagnosis was asbestosis, due to exposure to asbestos in the 
Army.  While he noted that pulmonary function tests were 
performed, the results were unreliable and could not be 
interpreted due to poor effort.  See Addendum, February 2010.

As to the Veteran's assertions that his current respiratory 
diagnoses are causally related to his period of active service, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may be 
heard and considered) and credibility (a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinson 
v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 
2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming 
that, "in some cases, lay evidence will be competent and credible 
evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 
252, 254 (1992) (a non-precedential decision may be cited for any 
persuasiveness or reasoning it contains).

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as in-service asbestos 
exposure, as well as shortness of breath and coughing.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Furthermore, the Veteran can attest to increased shortness of 
breath, over time, and is competent to note the onset of those 
symptoms.  Therefore, as a lay person, although he has not been 
shown to be capable of making medical conclusions with regard to 
the etiology of any currently-diagnosed respiratory disorder, he 
is competent to report the onset of his respiratory symptoms.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Here, the Board has determined that the Veteran is competent to 
report the onset of his respiratory symptoms.  The Veteran's 
reports that he has experienced symptoms since separation from 
service may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 
3.303(a) (2009); Jandreau; see also Buchanan.  Although lay 
persons are not competent to opine as to medical etiology or 
render medical opinions, symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology.  See Barr v. 
Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu ; Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Further, in-service asbestosis exposure has been conceded in this 
case.  No post-service exposure has been reported or documented.  
On multiple occasions, a VA examiner has diagnosed the Veteran 
with asbestosis, and a positive etiological opinion was provided 
in February 2010.  As such, the Veteran's claim for entitlement 
to service connection for asbestosis is granted.


ORDER

Entitlement to service connection for asbestosis is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


